[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-13315                ELEVENTH CIRCUIT
                                                           FEBRUARY 25, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                     D. C. Docket No. 08-00315-CR-38-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTONIO DEMETRIS PETTY,
a.k.a. Tony,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                             (February 25, 2010)

Before EDMONDSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     L. Dean Best and Kathy L. Anderson, counsel for Antonio Demetris Petty in
this direct criminal appeal, have filed a motion to withdraw from further

representation, supported by a brief prepared pursuant to Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsels’ motion to withdraw is GRANTED, and Petty’s

conviction and sentence are AFFIRMED.




                                           2